Case 2:16-cv-14050-MAG-RSW ECF No. 349 filed 03/20/19         PageID.41437   Page 1 of 2



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

   ___________________________________
                                       )
   UNITED STATES OF AMERICA,           )                    Civil Action No.
                                       )              2:16-cv-14050 (MAG) (RSW)
             Plaintiff,                )
                                       )                      District Judge:
        v.                             )                 Hon. Mark A. Goldsmith
                                       )
   QUICKEN LOANS INC.,                 )                   Magistrate Judge:
                                       )                 Hon. R. Steven Whalen
             Defendant.                )
   ___________________________________ )


                            NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that I. W. Winsten of the law firm of Honigman,

   LLP, hereby enters his Appearance as co-counsel for Defendant, Quicken Loans,

   Inc., in the above-referenced matter.

                                           Respectfully submitted,

                                           HONIGMAN LLP
                                           Co-counsel for Defendant

                                           By: /s/ I.W. Winsten
                                                  I. W. Winsten (P30528)
                                           2290 First National Building
                                           660 Woodward Avenue
                                           Detroit, MI 48226-3506
                                           (313) 465-7608

  DATED:       March 20, 2019
Case 2:16-cv-14050-MAG-RSW ECF No. 349 filed 03/20/19          PageID.41438     Page 2 of 2




                             CERTIFICATE OF SERVICE
          I hereby certify that on March 20, 2019, the foregoing was electronically filed

  with the Clerk of the Court using the ECF system, which served notice of the filing

  upon all counsel of record.

                                          By: /s/ I.W. Winsten
                                                 I. W. Winsten (P30528)
                                          Honigman LLP
                                          2290 First National Building
                                          660 Woodward Avenue
                                          Detroit, MI 48226-3506
                                          (313) 465-7608
                                          iww@honigman.com




                                             2
  30444584.1
